Title: From George Washington to Anthony Whitting, 1 July 1792
From: Washington, George
To: Whitting, Anthony

 

Mr Whiting,
Philadelphia July 1st 1792.

Your letter of the 24th Ulto came duly to hand, and I am glad to find by it that you have had some rains though not as much as has fallen in these parts—and that your Crops are deriving the benefit of them. If the Corn is standing, & alive, I do not, on account of its backwardness, despair of a Crop; if you are able to keep it clean, & the ground well pulverised; which I hope will be the case.
It is much my wish that the swamps at both places may be got fully into Corn; if for no other reason than that of working the grd to destroy the wild growth, to pulverize, and to level it. I wish also that No. 2 at Dogue Run may have all the missing hills of both Corn & Potatoes made good; the first with early Corn, and the latter with any kind of Potatoes you may have, or can get. Without this I shall not ascertain a fact I was very desirous of knowing.
I am very glad to receive so favorable an Account of your Wheaten prospect, although it be touched with the Rust, and not filled so well as might be wished: and I am much pleased at your beginning harvest so soon, notwithstanding the prognostic’s of the Farmers around you—I am satisfied there is more utility, & less danger & loss in doing it, than if it had been delayed until their ideas had made it fit for the scythe or Sickle.
In my last I suggested to you a wish that the Brickyard inclosure might be sown with Buck-wheat & grass seeds; and these wishes are not changed. If the Buckwheat will not kill the grass that is sown with it, it will certainly shade, protect & keep it moist at a time when the hot Sun would be very apt to injure it—Turnips in my opinion will not answer well in that ground—first because they will not come off in time for fall sowing of the grass—and secondly, because they are considered as a very exhausting Crop when they are not fed off.
I expect, if nothing happens more than I know of at present, to set out for Mount Vernon about the twelfth of this month: previous to my arrival, I desire you will have the Well by the Kitchen thoroughly cleaned, by some professional people; and while they are about it that they may be well attended, as you

know accidents frequently happen in this work, by the noxtious effluvia that sometimes arise in these places; I would not have any of my own people descend into it: The same persons, or some other skilful ones might be employed to sink the Well directly opposite to the centre of the green house, but just within the Brick yard Inclosure So as not to interfere with the Road. This well is to be walled with the Bricks that are making, and which ought to be exceedingly well burnt—& none used for that purpose that are not so—The diameter after it is walled should be, in the clear, five feet; for the purpose of admitting a frame at the bottom that is necessary for a new mode of drawing Water—but if the Well could be sunk I would not have it Walled up (for the reason above) until I arrive. It will take about 200 bricks for every foot the Well is deep, & not less than 60 feet depth ought to be calculated upon; this would require 12,000 hard bricks; and to obtain them 15,000 ought to be made, and so disposed of in the kiln as to insure their being well burnt—about 50,000 of the common Bricks will be sufficient for the purposes for which they are intended.
The Ferry and French’s Plantations were not noticed in the last weeks Report. I am—Your friend &ca

Go: Washington

